Exhibit 10.1
AMENDMENT NO. 1 TO ADVISORY AGREEMENT
     This Amendment is made and entered into as of February 24, 2011 (this
“Amendment”) and amends the Advisory Agreement dated as of March 17, 2010 (the
“Advisory Agreement”) by and among NorthStar Real Estate Income Trust, Inc., a
Maryland corporation (the “Company”), NorthStar Real Estate Income Trust
Operating Partnership, LP, a Delaware limited partnership (the “Operating
Partnership”), NS Real Estate Income Trust Advisor, LLC (the “Advisor”) and for
certain limited purposes under the Advisory Agreement, is also entered into by
NorthStar Realty Finance Corp., a Maryland corporation (the “Sponsor”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Advisory Agreement.
     WHEREAS, each of the Company, the Operating Partnership, the Advisor and
the Sponsor desires to amend the Advisory Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, each of the Company, the Operating Partnership, the Advisor and the
Sponsor agree as follows:
     1. Article 1 of the Advisory Agreement is hereby amended by inserting the
following definitions:
     “Escrow Agent” has the meaning set forth in Section 12.04(ii).
     “Initial Escrow Release Date” shall mean the date that one of the
thresholds in Section 12.04(iii) is met.
     “Internalization Transaction” has the meaning set forth in Section 12.04.
     “Original Issue Price” shall mean the original issue price of the Shares
outstanding at the time of an Internalization Transaction, reduced by any
Pre-Internalization Special Distributions.
     “Pre-Internalization Special Distributions” shall mean any cash
Distributions that have been paid prior to an Internalization Transaction from
net proceeds of the sale of assets of the Company.
     “Subject Shares” has the meaning set forth in Section 12.04(iii).
     2. Article 12 of the Advisory Agreement is hereby amended by inserting the
following provision as Section 12.04:
     12.04 Internalization and Liquidity Transaction. The Company shall consider
becoming self-administered and self-managed once the Company’s assets and income
are, in the view of the Board, including a majority of the independent directors
of the Board, of sufficient size such that internalizing the management
functions performed by the Advisor is in the best interests of the Stockholders,
whether by means of a merger, stock acquisition, asset purchase or similar
consolidation of the business and operations of the Advisor (an “Internalization
Transaction”). In the event the Board determines to engage in an Internalization
Transaction, the consideration payable therefor shall be subject to the
following limitations:

 



--------------------------------------------------------------------------------



 



     (i) All terms and conditions of the Internalization Transaction must be
approved by the Board, including a majority of the independent directors.
     (ii) Any consideration payable shall be in the form of Shares and held in
escrow by an independent financial institution (the “Escrow Agent”).
     (iii) No Shares received as consideration for the Internalization
Transaction shall be released by the Escrow Agent until the earlier of:
          (A) the average closing price of the Shares over a five-day trading
period on a national securities exchange equals a price that, when combined with
prior Distributions paid on the Shares (other than Pre-Internalization Special
Distributions) issued prior to Listing and outstanding at the time of the
Internalization Transaction (the “Subject Shares”), equals the amount necessary
for the holders of the Subject Shares to be deemed to have received in the
aggregate the Original Issue Price of the Subject Shares plus an 8% cumulative,
non-compounded, annual return on the Original Issue Price of the Subject Shares,
assuming for purposes of this calculation that the holders of the Subject Shares
have received the trading price, or
          (B) the consideration paid (or net sale proceeds distributed) to
holders of the Subject Shares in an acquisition of the Company (whether by means
of a merger, stock acquisition, asset purchase, or similar transaction) or from
dissolution of the Company, when combined with prior Distributions paid on the
Subject Shares (other than Pre-Internalization Special Distributions), equals
the amount necessary for the holders of the Subject Shares to have received in
the aggregate the Original Issue Price of the Subject Shares plus an 8%
cumulative, non-compounded, annual return on the Original Issue Price of the
Subject Shares.
     (iv) In the event a recapitalization, merger or similar transaction causes
some of the Subject Shares to be exchanged or converted into securities that are
not listed on a national securities exchange as of the Initial Escrow Release
Date, then the Shares to be released from escrow shall be reduced to reflect the
percentage of Subject Shares (and their equivalents) that are then listed, with
the remaining Shares in escrow to be subsequently released in proportion to and
as the remaining Subject Shares (and their equivalents) become listed.
     (v) Shares held in escrow pursuant to the foregoing shall be entitled to
distributions like all other Shares. To the extent the Company is offering a
Distribution Reinvestment Plan during the escrow period, the distributions shall
be reinvested in Shares pursuant to the Distribution Reinvestment Plan. If the
Company is not offering a Distribution Reinvestment Plan at any time when a
distribution is made during the escrow period, the distribution shall be payable
in cash. The distributions, whether reinvested in Shares or paid in cash, shall
also be placed in escrow and not released until the above thresholds are
reached. If the conditions to break escrow are not met within 10 years of the
Internalization Transaction, all Shares in the escrow account shall become
authorized but unissued shares and all cash in the escrow account shall belong
to the Company. Shares held in escrow shall be voted on any matter in which
common stockholders are entitled to vote in the same proportion as all other
Shares that vote on the matter.
     (vi) Any Shares received as consideration for an Internalization
Transaction may not be traded for a period of 180 days commencing on the date
they are released by the Escrow Agent.

-2-



--------------------------------------------------------------------------------



 



     3. Except to the extent amended hereby, the provisions of the Advisory
Agreement shall remain unmodified, and the Advisory Agreement, as amended by
this Amendment, shall remain in full force and effect in accordance with its
terms.
     4. This Amendment may be executed simultaneously in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Advisory Agreement as of the date and year first above written.

            NorthStar Real Estate Income Trust, Inc.
      By:   /s/ Andrew C. Richardson         Name:   Andrew C. Richardson       
Title:   President, Chief Financial Officer and Treasurer        NorthStar Real
Estate Income Trust Operating
Partnership, LP
      By:   NorthStar Real Estate Income Trust, Inc., its General Partner      
  By:   /s/ Andrew C. Richardson         Name:   Andrew C. Richardson       
Title:   President, Chief Financial Officer and Treasurer        NorthStar Real
Estate Income Trust Advisor, LLC
      By:   NRFC Sub-REIT Corp., its sole member         By:   /s/ Andrew C.
Richardson         Name:   Andrew C. Richardson         Title:   Executive Vice
President, Chief Financial Officer and Treasurer        NorthStar Realty Finance
Corp.
      By:   /s/ Andrew C. Richardson         Name:   Andrew C. Richardson      
  Title:   Executive Vice President, Chief Financial Officer and Treasurer     

-3-